NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted May 12, 2017 ∗
                                  Decided May 12, 2017

                                          Before

                            DIANE P. WOOD, Chief Judge

                            JOEL M. FLAUM, Circuit Judge

                            DANIEL A. MANION, Circuit Judge

No. 16-1888

NATHANIEL JACKSON,                               Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Central District of Illinois.

       v.                                        No. 12-CV-1084

ALTON ANGUS, et al.,                             Michael M. Mihm,
    Defendants-Appellees.                        Judge.

                                        ORDER

       This is the third time Nathaniel Jackson has sued staff at the Pontiac and Dixon
correctional centers claiming that temporary transfers to Dixon for mental-health
treatment violated his constitutional rights. See 42 U.S.C. § 1983. The district court
concluded that this action is precluded by two earlier suits Jackson brought in the Illinois
courts and, on that basis, granted summary judgment for the defendants. Because we
conclude that those earlier suits are not preclusive as to all defendants and claims, we
vacate the judgment in part and remand for further proceedings.

       ∗ We have agreed to decide this case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 16-1888                                                                                Page 2

       Jackson was involuntarily transferred to Dixon for mental-health services several
times, though in his federal suit he focuses on the most recent transfers, occurring in
March 2011 and July 2012. In his complaint he says he was treated for mental illness
without consent and that prison authorities never provided a written statement detailing
the evidence they relied upon in deciding he needed to be involuntarily transferred and
treated. Moreover, he alleges, prison staff at the two prisons conspired to forcibly
transfer and treat him in retaliation for previous grievances and civil-rights complaints
about earlier incidents of forced treatment. And during the July 2012 transfer, Jackson
says, the Pontiac tactical team beat him over the head with a shield, smashed his head
against a wall, twisted his wrist, and repeatedly sprayed his genitals with pepper spray.
        The first of Jackson’s earlier lawsuits in Illinois, filed in Livingston County in
March 2011, alleged that earlier that month several employees at Pontiac and Dixon had
conspired to move him to Dixon for forced mental-health treatment, including
unwanted psychotropic medication, in retaliation for submitting grievances and without
following the requisite procedural safeguards. See Jackson v. Angus, et al., No. 11-MR-33,
slip. op. (Ill. Cir. Ct. Jan. 12, 2012). Jackson named as defendants Alton Angus, a
psychologist at Pontiac, as well as Jamie Lynn Chess and Andrew Kowalkowski, both
psychiatrists at Dixon. The second suit, filed in Lee County in November 2012, repeated
those allegations about the March 2011 transfer and added similar allegations about the
July 2012 transfer and mentioned the beating that occurred during that transfer.
See Jackson v. Chandler, et al., No. 12 MR 109, slip op. (Ill. Cir. Ct. June 5, 2013). In that suit
Jackson again named Kowalkowski, but not the others, and added Curt Eubanks and
Lawrence Weiner, both administrators at Dixon. In both state cases, even when invited
to amend his complaints, the only relief Jackson requested was criminal prosecution of
the named defendants. That relief was unavailable, of course, and for that reason both
suits were dismissed. The presiding judge in the Lee County case clarified that he was
“not stopping” Jackson from filing an appropriate civil complaint against the
defendants. But Jackson said he did not want to pursue that option and insisted that he
had a right to demand criminal prosecution of the defendants.
       Jackson then filed the federal action underlying this appeal. In his amended
complaint he repeats the allegations from his state cases about the 2011 and 2012
transfers and the beating. He again asks that the defendants be prosecuted but also
includes a request for damages. The named defendants include some of the persons sued
previously, along with first-time defendants John Garlick and Jose Matthews, both
psychiatrists at Pontiac; Michael P. Melvin, the superintendent of Pontiac; and members
of Pontiac’s tactical team, including guards Kevin Edens, Brian Maier, Matthew Taylor,
and William Zimmerman, who, Jackson alleges, inflicted the beating.
No. 16-1888                                                                           Page 3

         At screening, see 28 U.S.C. § 1915A, the district court ruled that Jackson’s
complaint states a claim that defendants Angus, Chess, Eubanks, Garlick, Kowalkowski,
Matthews, Melvin, and Weiner denied him due process in connection with the forced
transfers and mental-health treatment. See Washington v. Harper, 494 U.S. 210, 221–22
(1990) (holding that inmates have liberty interest in avoiding unwanted administration
of psychotropic drugs); Vitek v. Jones, 445 U.S. 480, 491–96 (1980) (holding that
involuntary transfer of prisoner to mental-health hospital implicates liberty interest and
requires, among other things, advance written notice to prisoner and written statement
by factfinder as to evidence relied upon and reasons for transfer). And, the district court
continued, Jackson’s complaint also states a claim for excessive force against the
members of Pontiac’s tactical team. Finally, the district court concluded that the
complaint states claims of conspiracy and retaliation against all defendants. (Although
in its screening order the district court inadvertently omitted the conspiracy claim from
its list of claims allowed to proceed, the court corrected that oversight in a later order.)
To the extent that Jackson challenges the district court’s decision that his complaint does
not state additional claims, we agree with the district court’s analysis and will say no
more about them.
       The suit proceeded slowly, and Jackson several times asked the district court to
recruit counsel. Each time the court declined with the explanation that Jackson could
competently litigate the case himself. Indeed, Jackson twice had persuaded the district
court to reopen the case—first, successfully arguing that the court had erred in deeming
him to have three strikes under 28 U.S.C. § 1915(g) (the court had confused him with two
other litigants named Nathaniel Jackson) and, second, convincing the court that his
original complaint states a claim. In ruling on Jackson’s last request for counsel, the court
granted leave to ask again after its ruling on a pending dispositive motion.
       That motion was the defendants’ request for summary judgment on the sole
ground of claim preclusion, which the court granted. The judge reasoned that both state
cases had ended with a final judgment on the merits and presented the same causes of
action as the federal suit because they involved the same series of events. The court also
accepted the defendants’ contention that everyone named in the federal suit had been
sued previously or is in privity with the defendants in the state cases.
        On appeal, Jackson argues that the Illinois suits do not preclude his federal case
because, he contends, neither judgment was on the merits and also because he is asking
for a different remedy and has named different defendants. He also argues that the
district court erred in not recruiting a lawyer for him.
No. 16-1888                                                                             Page 4

        We begin with the issue of claim preclusion. Illinois law governs our analysis,
since Illinois courts issued the judgments sought to be given preclusive effect. See Hicks
v. Midwest Transit, Inc., 479 F.3d 468, 471 (7th Cir. 2007). Illinois gives preclusive effect to
a prior lawsuit if (1) a court of competent jurisdiction rendered a final judgment on the
merits, (2) the new lawsuit involves the same “cause of action” as the old, and (3) there is
an identity of parties or their privies between the suits. Arlin-Golf, LLC v. Vill. of Arlington
Heights, 631 F.3d 818, 821 (7th Cir. 2011). If these elements are met, the prior judgment
will preclude even claims that could have been, but were not, litigated in the first suit. Id.
Different claims will constitute the same “cause of action” if they “arise from a single
group of operative facts, regardless of whether they assert different theories of relief.”
River Park, Inc. v. City of Highland Park, 703 N.E.2d 883, 893 (Ill. 1998); see Huon v. Johnson
& Bell, Ltd., 757 F.3d 556, 558 (7th Cir. 2014).
        We agree with the district court that the state suits ended in a final judgment on
the merits. In Illinois, “[u]nless the order of dismissal or a statute of this State otherwise
specifies, an involuntary dismissal of an action, other than a dismissal for lack of
jurisdiction, for improper venue, or for failure to join an indispensable party, operates as
an adjudication upon the merits.” ILL. S. CT. R. 273; see Richter v. Prairie Farms Dairy, Inc.,
53 N.E.3d 1, 8–9 (Ill. 2016). The dismissal in each suit was involuntary and does not fit
any exception in the rule. Jackson argues that the judgments were not on the merits
because the courts simply ruled that the relief he wanted was unavailable and did not
address the allegations underlying his claims. He cites Foreman v. Martin, 325 N.E.2d 378,
379–80 (Ill. App. Ct. 1975), which holds that a judgment is not on the merits if the
plaintiff was seeking “a form of remedy which turns out to be unavailable” and “is not
precluded from subsequently maintaining an action in which he seeks an available
remedy.” Yet in both state cases Jackson was allowed to amend his complaint, and, at
least in the second suit, the judge clearly explained that Jackson might have a civil cause
of action. Both times Jackson persisted in asking only for criminal prosecution. This was
not “a misconception of the remedy” but rather, even if ill considered, a “tactical
decision to split the lawsuit into separate actions to be brought in separate venues,”
which is impermissible in Illinois. Thorleif Larsen & Son, Inc. v. PPG Indus., Inc., 532 N.E.2d
423, 426–27 (Ill. App. Ct. 1988); see Quintas v. Asset Mgmt. Grp., Inc., 917 N.E.2d 100, 103
(Ill. App. Ct. 2009) (noting that Illinois courts adhere to “general rule against the splitting
of claims or causes of action”).
        But we must proceed with caution as to the next two elements because Jackson’s
complaints in the state suits are not identical to each other or to his federal complaint.
Obviously the Livingston County suit could not have any preclusive effect as to causes
of action arising from Jackson’s transfer in July 2012, which had not yet occurred. The
No. 16-1888                                                                             Page 5

Lee County suit, however, does involve the same causes of action as the federal suit,
despite the different relief requested. See Dookeran v. Cnty. of Cook, Ill., 719 F.3d 570, 576
(7th Cir. 2013). Even if the state suits can be characterized as mandamus actions, as at
least one of the state judges thought, Jackson still could have brought a claim for
damages in the same action. See Wozniak v. Cnty. of Dupage, 845 F.2d 677, 681 (7th Cir.
1988) (“Under Illinois law, the [plaintiffs] not only could but should have joined their
damage claim under Section 1983 with their mandamus claim in state court.”); Charles
Koen & Assoc. v. City of Cairo, 909 F.2d 992, 998–99 (7th Cir. 1990) (same).
        The significant wrinkle, though, is that not all of the federal defendants were
named in the state cases. The Illinois rule against claim splitting does not preclude
separate actions against separate defendants, see 1 NICHOLS ILL. CIV. PRAC. § 5:20;
Handley v. Unarco Indus., Inc., 463 N.E.2d 1011, 1017 (Ill. App. Ct. 1984), so Jackson was
not required to name all defendants in one suit. This would not matter if, as the district
court thought, all of the defendants were in privity with those sued in state court.
But they were not. Privity exists between parties representing the same legal interest.
See People ex rel. Burris v. Progressive Land Developers, Inc., 602 N.E.2d 820, 825–26 (Ill.
1992). Each defendant in the federal case is sued in his individual capacity (as is
necessary for a damages claim under § 1983). Their legal interests and defenses may very
well differ; when a defendant is sued in his individual capacity, he is held responsible
only for his individual wrongdoing. See Lewis v. Clarke, No. 15-1500, 2017 WL 1447161, at
*7 (U.S. Apr. 25, 2017). And it does not make a difference that the Department of
Corrections employs many of the defendants—old and new—or that they might be
covered by the State Employee Indemnification Act, 5 ILCS 350/2, and be represented by
the same state agency. See id. at *6 (explaining that in determining legal interest the
“critical inquiry is who may be legally bound by the court’s adverse judgment, not who
will ultimately pick up the tab”); Conner v. Reinhard, 847 F.2d 384, 395 (7th Cir. 1988)
(adverse judgment in city employee’s suit against city for retaliatory discharge did not
preclude subsequent suit against two city officials in their personal capacity); Beard v.
O’Neal, 728 F.2d 894, 897 (7th Cir. 1984) (concluding that prior suit against one FBI agent
did not preclude later suit against his supervisor regarding same incident because both
were sued in personal capacity and thus were not privies).
       Therefore, each state suit is preclusive only as to the defendants named and the
actions alleged in that suit. The Lee County suit, which encompassed all causes of action
included in the federal suit, precludes all claims against Weiner, Eubanks, and
Kowalkowski. But because defendants Angus and Chess were named only in the
Livingston County suit, the only claims precluded against them are those arising from
the March 2011 transfer. And because Garlick, Matthews, Melvin, and the members of
No. 16-1888                                                                              Page 6

the Pontiac tactical team were not named in either of the state suits, none of Jackson’s
claims against them are precluded.
      We note that the defendants misleadingly assert that several more of the federal
defendants were previously sued in the Livingston case; but they were named only in a
proposed amended complaint, which the court denied leave to file. They were thus
never added to the suit and cannot claim any preclusive effect from it.
        Finally, we turn to Jackson’s contention that the district court erred in not
recruiting counsel. The court correctly considered whether Jackson was competent to
litigate his particular case, see Romanelli v. Suliene, 615 F.3d 847, 854 (7th Cir. 2010); Pruitt
v. Mote, 503 F.3d 647, 654–55 (7th Cir. 2007) (en banc), and its conclusion was reasonable.
Jackson twice successfully persuaded the court to reopen his case. Moreover, the court
stated it would reconsider Jackson’s request should the case proceed, so on remand
Jackson may resubmit his motion.
       We have considered Jackson’s remaining arguments, and none has merit.
       Accordingly, we VACATE the judgment as to defendants Angus, Chess, Edens,
Garlick, Maier, Melvin, Matthews, Taylor, and Zimmerman and REMAND for further
proceedings consistent with this order. In all other respects, we AFFIRM the judgment.